DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	During a telephone conversation with Mr. Mark D. Alleman on 9/26/2022 a provisional election was made with traverse, to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
	Applicant’s election with traverse is acknowledged; however, the claims 1-14 of Group I related to a laser diode emitter comprising a gain section, and a tunable absorber being control by a drive current or voltage which cause a shifting of wavelength of the laser diode emitter to emit spectral broadened light; while Group II related to a MEMS laser scanning display device comprising a display , a laser light source including an emitter array emit different wavelengths thereby form a broadband light, and in-coupling grating and out-coupling grating which form a displayed image. Each group of the identified inventions have separate classifications as set forth in the restriction requirement establishing serious burden (MPEP 808.02(A)).  Further, these separate classifications of claimed features also support the serious burden criteria set forth in MPEP 808.02(B) and 808.02(C).
	The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gollier (US 2011/0317130).
With respect to claims 1, 8 Gollier ‘130 shows and discloses a laser diode emitter for use in a micro electro-mechanical system (MEMS) laser scanning display device (Fig 1, 2, 7, 8; Section [45]), the laser diode emitter comprising: a gain section coupled with a first current or voltage source (Fig 2: 132 gain section couple current injection; Section [039]).  The claim further requires a tunable absorber section coupled with a second current or voltage source; wherein the second current or voltage source is configured to supply a drive current or voltage that sweeps through a range of values over a period of time to cause a shifting of a wavelength of the laser diode emitter at which an overall gain is at maximum, to thereby cause the laser diode emitter to emit spectrally broadened light.  Gollier ‘130 did not explicit state a absorber section; however, Gollier ‘130 did disclose a wavelength selective section and a phase matching section, where by varying the current injected into the wavelength selective section can be used to control the wavelength of the coherent output beam, or alternatively current injected into the phase matching section could used to control the wavelength output beam and could result in spectral broadening and speckle reduction (Fig 2: 132 gain, 130 phase matching section, 128 wavelength selective section, 122 electrical leads, 109 output beam;  Section [039,110-117]).  It has been held that omission of an element where the remaining element performs the same functions as before involves only routine skill in the art, in this case the wavelength selective section and/or the phase matching section could affect the gain laser output with spectral broadening (Fig 2; Section [110]).  Since claim 8 recites the same or similar elements/limitations it is within one skill in the art to use Gollier ‘130 to recite the method of performing, product by process.
With respect to claims 2, 9 Gollier ‘130 shows wherein at least a portion of the gain section is electrically isolated from at least a portion of the tunable absorber section (Fig 2: 132 gain section/122 electrode is electrically isolated from other 130 phase matching section/128 wavelength selective section, 122 electrical leads).
With respect to claims 3, 10 Gollier ‘130 shows wherein a first electrode coupling the gain section to the first current or voltage source is separated from a second electrode coupling the tunable absorber section to the second current or voltage source (Fig 2: 122 electrodes are separated).
With respect to claims 4, 11 the claims further require wherein the second current or voltage source is configured to sweep through the range of values over a period of time between 2 nanoseconds and 20 nanoseconds.  Gollier ‘130 did not explicitly state as the above.  However, Gollier ‘130 did discloses the sweep of time (Section [009-010] ).  It has been held where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, it well-known the use of controller to generate the value ranges, for the benefit of achieving its intended purpose (Section [048, 110-117] controller, microprocessor controlling output).
With respect to claims 5, 12 the claims further require wherein an absorption edge inside the tunable absorber section is shifted by 1 nanometer to 20 nanometers over the range of values supplied by the second current or voltage source.  Gollier ‘130 did not explicitly state the above.  However, Gollier ‘130 did discloses the use of controller to control the wavelength (Section [048] ).  It has been held where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, it well-known the use of controller to generate the desired shift, for the benefit of achieving its intended purpose (Section [048, 110-117] controller, microprocessor controlling output).
With respect to claims 6, 13, Gollier ‘130 shows wherein at least a quantum well layer extends through each of the gain section and the tunable absorber section (Fig 2: active layer extends through gain section and the wavelength selective section).
With respect to claims 7, 14 the claims further require wherein the gain section is configured to have a flattened gain spectrum; OR wherein the gain section is configured to have a flattened gain spectrum achieved by a structure selected from the group consisting of different vicinal angles along a waveguide of the laser diode emitter, quantum well intermixing in the quantum well layer along the waveguide, quantum well sections with different composition, thickness, and/or strain in the quantum well layer, and a patterned substrate prior to epitaxial growth along the waveguide of the laser diode emitter.  Gollier ‘130 did not explicitly state the above.  However, it is recognized the well-known to have gain section output with flattened gain spectrum.
COMMUNICATION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828